Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 12, 2016

                                           No. 04-16-00337-CR

                                    Ex Parte Jennifer RODRIGUEZ,
                                                Appellant

                     From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 496800
                              Honorable Jason Wolff, Judge Presiding

                                               ORDER
        This is an accelerated appeal of the trial court’s order denying appellant’s pre-trial
application for writ of habeas corpus. Appellant’s brief was due to be filed on July 5, 2016. On
July 11, 2016, appellant filed a motion requesting a thirty-day extension of time to file her brief
from the date the motion was filed. 1 The motion is GRANTED IN PART. Appellant is granted
a thirty-day extension of time from the date appellant’s brief was originally due to be filed.
Accordingly, appellant’s brief must be filed no later than August 4, 2016.


                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 Appellant stated thirty days from the date the motion was filed would be August 15, 2016. However, the motion
was filed on July 11, 2016, and thirty days from that date would be August 10, 2016.